 

 

** TNBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY **

 

TIME RECEIVED REMOTE CSID DURATION PAGES STATUS
April 29, 2020 at 4:28:25 PM EDT 70 Received
Aor 29.2020 4:30PM No 2193 PF

IVEY, McCLELLAN, GATTON & SIEGMUND, L.L.P.

CHARLES M. IVEY, Ill" ** ATTORNEYS AND COUNSELLORS AT LAW
Ronen MeGreLaN™ 100 SOUTH ELM STREET, SUITE 500
SAMANTHA  BRUMBAUGH _ GREENSBORO, NORTH CAROLINA 27401
DARREN A, MeDONQUGH

JOHN M, BLUST
CHARLES M. IVEY, IV
AARON B. WELLMAN

‘BOARD CERTIFIED SPECIALIST IN
BUSINESS & CONSUMER BANKRUPTCY LAW

“AMERICAN 804R0 CERTIFIED IN
BUSINESS BANKRUPTCY

antBQARO CERTIFIED SPECIALIST IN STATE
AND FEDERAL CRIMINAL LAW

PLEASE DELIVER THE FOLLOWING PAGES TO:
_ NAME: US District Court- Greenville Division

ATTN: Clerk of Court |

FAX: 864-241-2711

FROM: Dirk W. Siegmund

DATE: April 29, 2020

CHARLES M. IVEY, JR. (1914-1993)
EDWIN R. GATTON - OF GOUNSEL
P.O, BOX 3324

TELEPHONE: (336) 274-4658
FACSIMILE: (336) 274-4540

561 MONRGE STREET
EDEN, NC 27288
TELEPHONE: (338) 623-4600

Sender's E-mail:
dwé@lveymeclellan.com

TOTAL NUMBER OF PAGES (INCLUDING COVER SHEET): _2

IF YOU DO NOT RECEIVE ALL PAGES OR HAVE ANY PROBLEMS WITH THE
RECEIPT OF THIS TRANSMISSION, PLEASE CALL THE FOLLOWING PERSON

AS SOON A& POSSIBLE:

 

IVEY, McCLELLAN, GATTON & SIEGMUND
Telephone No.: (336) 274-4638
Facsimile No.: (336) 274-4540

THE INFORMATION CONTAINED IN THIS FACSIMILE MESSAGE IS ATTORNEY PRIVILEGED AND CONFIDENTIAL
INFORMATION AND IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY NAMED ABOVE. IF THE
READER OF THIS MESSAGE IS NOT THE INTENDED RECIPIENT, PLEASE IMMEDIATELY NOTIFY US BY
TELEPHONE AND RETURN THE MESSAGE TO US AT THE ABOVE ADDRESS VIA UNITED STATES POSTAL
SERVICE, ANY DISTRIBUTION, THE DISSEMINATION OR COPYING OF THIS COMMUNICATION BY ANY PERSON

_ NOT THE INTENDED RECIPIENT 18 PROHIBITED.

_ MESSAGE:

 

Re: Case No.: 6:15-cv-01589

 

 

 

 
Apr. 29. 2020. 4:37PM - No 2133 PF. 2

United States Bankruptcy Court
Western District of North Carolina

Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below —
was filed under Chapter 7 of the United States Bankruptcy
Code, entered on 04/29/2020 at 12:05 PM and filed on
04/29/2020.

Pain Management Associates of North Carolina, F.C,
130 Carrington Ln.

Winston Salem, NC 27127

Tax ID / EIN; XX-XXXXXXX]

 

The case was filed by the debtor's attorney: The bankruptcy trustee is:

Dirk W, Siezmund Robert Mays

Ivey, McClellan, Gatton & Siegmund,L.L.P 21 Battery Park Ave.

Post Office Box 3324 Suite 201

Greensboro, NC 27402 Asheville, NC 28801-7376
(336) 274-4658 828-435-3554

The case was assigned case number 20-10138 to Judge George R. Hodges.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions
against the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or
not exist at all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a
debt or take other action in yiolation of the Bankruptcy Code, you may be penalized. Consult a lawyer to
determine your rights in this case.

lf you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at
our /nternet home page http:/Avww.ncwb.uscourts.gov or at the Clerk's Office, U. 5. Courthouse, 100 Otis
Street, Room 111, Asheville, NC 28801.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines,

Steven T. Salata
Clerk, U.S, Bankruptcy Court
